          Case 7:20-cv-07644-KMK Document 9 Filed 10/30/20 Page 1 of 5



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

    OZAN WILLIAMS,

                                   Plaintiff,

                       -against-
                                                                    20-CV-7644 (KMK)
    DELTA BAROMETRE, Superintendent; NEW
    YORK STATE DEPARTMENT OF                                      ORDER OF SERVICE
    CORRECTION AND COMMUNITY
    SUPERVISION,

                                   Defendants.

KENNETH M. KARAS , United States District Judge:

        Plaintiff, currently incarcerated at Otisville Correctional Facility, filed this Complaint pro

se. He alleges that he is being denied adequate medical care and reasonable accommodation for

his hearing loss. Plaintiff filed an unsigned order to show cause seeking preliminary injunctive

relief. By order dated October 19, 2020, the Court granted Plaintiff's request to proceed without

prepayment of fees, that is, in forma pauper is ("IFP. ") 1

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 191 SA(a). The Court must dismiss a prisoner 's IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ l 915(e)(2)(B), 191 SA(b); see Abbas v. Dixon, 480 F.3d 636, 639




1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed ln/ormapauperis. Su 28 U.S.C. Q 1915(b)(I).
            Case 7:20-cv-07644-KMK Document 9 Filed 10/30/20 Page 2 of 5



 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                            DISCUSSION

A.      Preliminary Injunctive Relief

        The order to show cause that Plaintiff filed is largely blank (Dkt. No. 3), but in the

Complaint he seeks "immediate relief' in the form of "frequent medical examinations" by a

"sufficiently educated audiologist. " (ECF 2 at 2-3.)

        To obtain immediate injunctive relief, Plaintiff must show: (1) that he is likely to suffer

irreparable harm and (2) either (a) a likelihood of success on the merits of his case or

(b) sufficiently serious questions going to the merits to make them a fair ground for litigation and

a balance of hardships tipping decidedly in his favor. See UBS Fin. Servs., Inc. v. WV Univ.

Hasps. , Inc., 660 F. 3d 643,648 (2d Cir. 2011); Wright v. Giuliani, 230 F.3d 543,547 (2000).

Preliminary injunctive relief "is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion." Moore v.

Consol. Edison Co. of NY, Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks

omitted).

        Having reviewed the allegations set forth in the Complaint, the Court finds that at this

stage, Plaintiff has not carried his burden of showing that he will suffer irreparable harm if he is

not awarded the extraordinary and drastic remedy of preliminary injunctive relief. Accordingly,

the Court denies the motion without prejudice to renewal at a later stage.

B.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also   2g U.9.C. s191S(d) (11The officerg ofth@court ~hall itmc and

                                                  2
           Case 7:20-cv-07644-KMK Document 9 Filed 10/30/20 Page 3 of 5



 serve all process ... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals

 Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

 Rules of Civil Procedure generally requires that the summons and complaint be served within 90

 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

 summons and complaint until the Court reviewed the complaint and ordered that a summons be

 issued. The Court therefore extends the time to serve until 90 days after the date the summons is

 issued. If the complaint is not served within that time, Plaintiff should request an extension of

 time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

 plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,

 378 F. App'x 50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals' failure to effect service

automatically constitutes 'good cause' for an extension of time within the meaning of Rule

4(m).").

        To allow Plaintiff to effect service on Defendants Barometre and the New York State

Department of Correction and Community Supervision through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

("USM-285 form") for each of these Defendants. The Clerk of Court is further instructed to

issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff's address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                           CONCLUSION

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Defendants Barometre and the New York State Department of Correcdon and

                                                  3
            Case 7:20-cv-07644-KMK Document 9 Filed 10/30/20 Page 4 of 5



Community Supervision and deliver all documents necessary to effect service to the U.S .

Marshals Service.

          The Court certifies under 28 U.S.C . § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated :    October 29, 2020
           White Plains, New York


                                                           United States District Judge




                                                 4
     Case 7:20-cv-07644-KMK Document 9 Filed 10/30/20 Page 5 of 5



               DEFENDANTS AND SERVICE ADDRESSES


1.     Delta Barometre, Superintendent
       Otisville Correctional Facility
       57 Sanitarium Road
       Otisville, New York 10963-0008
2.      New York State Department of Correction and Community Supervision
        1220 Washington Avenue
        Albany, NY 12226
